Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Allowance
Response to Arguments
Applicant’s arguments, filed 4/20/2022, and current amendments overcome the rejection of claims under 35 U.S.C. 103. Therefore these rejections have been withdrawn.
Interview Summary 
A proposed amendment was submitted for Applicant's consideration. The Examiner suggested Applicant to amend the claims as shown in the Examiner's Amendment below in order to overcome all pending issues and place the application in condition for allowance. 
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by email from Applicant’s Representative, Simon Booth (Reg. No. 58,582) on 5/4/2022.
In The Claims
Please amend the claims as follows:

18.	(Currently amended) A non-transitory computer-readable medium comprising instructions that, when executed by one or more processors, cause the one or more processors to:
receive, by a client device associated with a user account on a first content management system (CMS), authentication information of another user account associated with a third-party CMS, wherein the first CMS is configured to synchronize content items between at least the client device and the first CMS using the user account of the first CMS and the third-party CMS is configured to synchronize content items between at least the client device and the third-party CMS using the other user account associated with the third-party CMS;
based on the authentication information, establish, by the client device, a communication channel to the third-party CMS, and determine one or more collections of content items stored on the third-party CMS;
receive a request to create a first collection of content items based on a second collection of content items selected from the information identifying the one or more collections of content items stored on the third-party CMS;
send, by the client device to the first CMS, the information identifying the one or more collections being stored on the third-party CMS;
create and store the first collection of content items in association with the user account on the first CMS;
populate the first collection of content items with placeholders corresponding to content items in the second collection of content items stored on the third-party CMS; and
upon detecting, through the communication channel, a change to the second collection of content items stored on the third-party CMS, automatically update the first collection of content items to reflect the change. 
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
Regarding Claims 1-17, the closest prior art of record Besen et al (“Besen”, US 20180246905, from IDS dated 12/12/2019) in view of Kumar et al (“Kumar”, US 20180129950) and in further view of Novak et al (“Novak”, US 20140324776) does not teach a method comprising: receiving, by a first content management system (CMS) from a client device associated with a user account on the first CMS, authentication information of another user account associated with a third-party CMS, wherein the first CMS is configured to synchronize content items between at least the client device and the first CMS using the user account of the first CMS and the third-party CMS is configured to synchronize content items between at least the client device and the third-party CMS using the other user account associated with the third-party CMS; based on the authentication information, establishing, by the first CMS, a communication channel to the third-party CMS, and determining, by the first CMS, one or more collections of content items stored on the third-party CMS; sending, by the first CMS to the client device, information identifying the one or more collections being stored on the third-party CMS; receiving, by the first CMS from the client device, a request to create a first collection of content items based on a second collection of content items selected from the information identifying the one or more collections of content items stored on the third-party CMS; creating, by the first CMS, the first collection of content items in association with the user account; populating the first collection of content items with placeholders corresponding to content items in the second collection of content items stored on the third-party CMS; and upon detecting, through the communication channel, a change to the second collection of content items stored on the third-party CMS, automatically updating the first collection of content items to reflect the change.
Regarding Claims 18-20, the closest prior art of record Besen in view of Kumar and in further view of Novak does not teach a non-transitory computer-readable medium comprising instructions that, when executed by one or more processors, cause the one or more processors to: receive, by a client device associated with a user account on a first content management system (CMS), authentication information of another user account associated with a third-party CMS, wherein the first CMS is configured to synchronize content items between at least the client device and the first CMS using the user account of the first CMS and the third-party CMS is configured to synchronize content items between at least the client device and the third-party CMS using the other user account associated with the third-party CMS; based on the authentication information, establish, by the client device, a communication channel to the third-party CMS, and determine one or more collections of content items stored on the third-party CMS; receive a request to create a first collection of content items based on a second collection of content items selected from the information identifying the one or more collections of content items stored on the third-party CMS; send, by the client device to the first CMS, the information identifying the one or more collections being stored on the third-party CMS; create and store the first collection of content items in association with the user account on the first CMS; populate the first collection of content items with placeholders corresponding to content items in the second collection of content items stored on the third-party CMS; and upon detecting, through the communication channel, a change to the second collection of content items stored on the third-party CMS, automatically update the first collection of content items to reflect the change.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Therefore, Claims 1-20 are allowed. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Cisler et al (US 20140359505), Abstract - In one embodiment, non-transitory computer-readable medium stores instructions for implementing tagged management of stored items, wherein an embodiment can receive an input indicating the selection of a graphical representation of a file in the GUI of an operating system, and can also receive an input indicating the intent to attach a tag to the file. The system can perform an automatic search through the metadata of files associated with the user and the user account to find the set of files having the tag, responsive to the request to display the set of files. Having located the set of files, an operation can be performed to display the set of files having the requested tag, regardless of the storage location of the files. 
Micucci et al (US 20130275509), Abstract - Methods and systems are provided for synchronizing and sharing data objects in a cloud based social networking environment of the type including a collaboration cloud. The method includes defining a sharing configuration within the collaboration cloud to include a second computing device; running a dedicated client synchronization application on a first computing device; creating a sync folder on the first computing device using the client synchronization application; updating a data object using the first computing device; adding the updated data object to the sync folder; automatically synchronizing the updated data object with the collaboration cloud; and propagating, using the collaboration cloud, the updated data object to the second computing device. 
Wesley et al (US 20140304326), Abstract - Methods, systems, computer-readable media, and apparatuses for providing a native desktop using cloud-synchronized data are presented. In some embodiments, a desktop management service provided by at least one computing device may selectively store data from a remote desktop. Subsequently, the desktop management service may synchronize the stored data with a cloud-based data storage platform. Thereafter, the desktop management service may cause a native desktop to be presented on a client device using the synchronized data. In some arrangements, the extracted, analyzed, and/or selectively stored data may include one or more application shortcuts, one or more documents, one or more registry keys, one or more personalization settings, or one or more layout settings. Additionally or alternatively, the remote desktop may be associated with a first operating system, and the native desktop may be associated with a second operating system different from the first operating system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAQIUL AMIN CHOUDHURY whose telephone number is (571)272-2482.  The examiner can normally be reached on Monday-Friday 7:30 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on 571-272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Raqiul A. Choudhury

/R.A.C./Examiner, Art Unit 2444                   

/NINOS DONABED/Primary Examiner, Art Unit 2444